DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 01/26/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1, 4-5, 10-11, 13-26 are pending and under examination.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-15 recites polymer as base material while claim 1 that claims 13-15 depend on already recites rubber polymer as base material, thus, claims 13-15 fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 10, 13-15, 18-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US20090246265) in view of Feldkamp et al. (US20080003273).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Stinchcomb et al. teaches compositions comprising opioids, opioid antagonists and prodrugs of the same, formulations comprising opioids, opioid antagonists and prodrugs of the same, and methods of using opioids, opioid antagonists and prodrugs of the same. One embodiment described herein relates to the transdermal administration of a buprenorphine and encapsulated naltrexone in an abuse-resistant formulation for treating and preventing diseases and/or disorders (abstract). Stinchcomb et al. teaches patch preparation comprising an impermeable backing layer (support), a matrix (plaster) layer under backing layer comprising oxycodone, adhesive polymer polyisobutylenes (rubber polymer according to applicant’s specification [0017]), adhesive, one or more penetration agents at amount of 0.1% to about 15%  by weight of the composition and non-limiting examples of penetration agents includes ethyl acetate, oleic acid, oleyl alcohol and isopropyl myristate; additional additive such as lubricant, emulsifying agents , fragrance, etc. (page 4-5, [0048-0051], page 11, [0104-0111];  Claims 1, 3, 15). Optionally diisopropanolamine is included (page 5, [0055]). In further embodiment, additional suitable adhesive polymer includes polyisobutylenes, acrylates, acrylic adhesive and silicone (page 11, [0105, 0111]). 


The compositions may also be used in combination with personal care products, such as wipes and absorbent articles, and may be incorporated into transdermal patches (abstract). The penetration enhancer is from 0.01% to about 25% of the total composition (page 8, [0075]). 
 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Stinchcomb et al.  is that Stinchcomb et al.   does not teaches heptane, and the deficiency of  Stinchcomb et al.  is cured by Feldkamp et al.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Stinchcomb et al. as suggested by Feldkamp et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include heptane together with ethyl acetate as penetration enhancer because heptane is suggested as ; and  one or more penetration agents at amount of 0.1% to about 15%  by weight of the composition and non-limiting examples of penetration agents including ethyl acetate in the transdermal patch as suggested by Stinchcomb et al. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to include heptane together with ethyl acetate as penetration enhancer and produce instant claimed invention with reasonable expectation of success. 
Regarding claim 1, 4-5, 14, since prior arts teach the mixture of heptane and ethyl acetate as penetration enhancer, and one or more penetration enhancer at amount of 0.1% to about 15% by weight of the composition, therefore, each of ethyl acetate and heptane can be 0.01% to 15 as long as the total amount is no more than 15%. Thus, the amount of heptane from 0.01% to 15% and  the total amount of heptane and ethyl acetate at about 0.1% to about 15% are obvious and overlapped with claimed amount of about 15% to 35% and about 8% to about 25%. Furthermore, the amount of penetration enhancer is adjustable and optimizable through routing experimentation or under prior art condition. MPEP 2144.05. Under guidance from Feldkamp et al. teaching the amount of penetration enhancer at 0.01% to about 25%, it is obvious for one of ordinary skill in the art to have 0.01% to about 25% of penetration enhancer with reasonable expectation of success.
polyisobutylenes (rubber polymer according to applicant’s specification [0017]), medicament oxycodone, additive.
Regarding claims 13 and 15, Stinchcomb et al. teaches acrylic adhesive (polymer) and silicone (based polymer).
Regarding claim 18-21, Stinchcomb et al. teaches oleic acid, oleyl alcohol and isopropyl myristate.
Regarding claim 22, Stinchcomb et al. teaches diisopropanolamine.
Regarding claims 25-26, since Stinchcomb et al. teaches rubber polyme,  acrylic adhesive (polymer) and silicone (based polymer) as adhesive polymer, it is obvious to add acrylic adhesive (polymer) or silicone (based polymer) in additional to rubber polymer. MPEP 2144.06. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 16-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US20090246265) in view of Feldkamp et al. (US20080003273),  as applied of the above 103 rejections for Claims 1, 4-5, 10, 13-15, 18-22 and 25-26 further in view of Mason (US20030082225), Kim et al. (US5505956), Chang et al. (US20040228802), Okada et al. (US20100092544),  R. Douglass (US6383511) and Nugent et al. (US20100330383).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Stinchcomb et al. and Feldkamp et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Mason teaches an intradermal patch having a permeable backing coated with a polyvinylpyrrolidone-based hydrogel and containing one or more local anesthetics. The patch is breathable, non-irritating upon application and removal, soothing, and sterile. The patch is useful for treating the pain associated with non-intact skin indications (abstract). The anesthetics includes oxycodone (page 4, [0044]), and the patch comprises penetration enhancers such as ethanol (page 11, [0135—0138]), bioadhesive polymers such as polyacrylate (page 11, [0133-0134]).
Kim et al. teaches A transdermal skin patch to adhere to a patient's skin, said skin patch comprising (1) a water-impermeable support or backing layer, (2) a liner, and between the two, (3) a multilayer laminate of from 2 to 5 adhesive layers, each of said adhesive layers comprising an oil-soluble drug, an adhesive resin, a penetration enhancer, a water-absorptive material and a lenitive agent, wherein each adhesive layer contains no water and has a different water absorption capacity in which the lowest layer which is to be contacted with the skin has the lowest water absorption capacity and the most upper layer in contact with the backing layer has the highest water absorption capacity, and the drug is ketoprofen present in an amount of 0.1 to 40% by weight. A transdermal skin patch to adhere to a patient's skin, said skin patch comprising (1) a water-permeable support or backing layer, (2) a liner, and between the two (3) a multilayer laminate having 2 to 5 adhesive layers, each of said adhesive layers comprising an oil-soluble drug, and adhesive resin, a penetration enhancer, a 
	Chang et al. teaches Drug formulations having reduced abuse potential which contain one or more of (1) a bittering agent, (2) a bright deterrent/indicator dye and (3) fine insoluble particulate matter. The bittering agent and dye are in a form which does not affect proper administration of the drug, but the bittering agent creates a bitter side effect when the dosage form is crushed or chemically extracted and nasally, orally, buccally or sublingually administered and the dye produces a bright color when crushed and contacted. The fine insoluble particulate matter hinders extraction of the drug from the dosage form and, when crushed, can deter intravenous injection because of the presence of the insoluble particles or hinder injection by blocking an intravenous needle. The bright color of the dye, when extracted, also has a psychologically deterrent effect on intravenous abusers (abstract). The drug formulation is a patch and the bitter agent is denatonium benzoate (claims 1, 9 and 40). 
Okada et al. teaches an adhesive composition for patch, containing a rubber elastomer and a tackifier having a weight average molecular weight of 1200-2500, a patch having a support and an adhesive layer containing the composition, which is provided on at least one surface of the support, and a patch preparation having an adhesive layer containing a percutaneously absorbable drug (excluding bisoprolol). The tackifier is terpene resin or rosin resin (claims 1-2).
R. Douglass teaches A method of preventing or ameliorating pain from a surgically closed wound in a subject comprising topically applying a pharmaceutically acceptable drug formulation comprising a therapeutically effective dose of a local anesthetic or a pharmaceutically acceptable salt thereof on or adjacent to an exterior surface of the wound, wherein said pharmaceutically acceptable drug formulation is contained in a patch (claim 1). Backing films may be occlusive or permeable and are derived from synthetic polymers like polyolefin oils polyester, polyethylene, polyvinylidine chloride, and polyurethane or from natural materials like cotton, wool, etc. Occlusive backing films, Such as Synthetic polyesters, result in hydration of the outer layers of the stratum corneum while non-occlusive backings allow the area to breath (i.e., pro mote water vapor transmission from the skin Surface). More preferably the backing films are occlusive and comprised of a polyolefin oil (column 7, line 3-12). 

Nugent et al. teaches a process for forming acomposite article composed of a gel with a support layer. The composite is formed by a gel-forming solution comprising of a polymeric material and a solvent, this gel-forming solution adsorbs onto a support layer (abstract). And the delivery of active agent is transdermal ([0043]). In certain applications it is desirable that the support layer is air-permeable. In other applications it may be desirably that the composite is provided with an air (oxygen) barrier layer. The support layer may be selected to be sufficiently impermeable and/or may be further coated or laminated with an oxygen barrier layer. The oxygen barrier layer or coating is preferably a polymer or copolymer of vinyl alcohol and may be selected from poly (vinyl chloride), poly(vinylidene dichloride), poly(vinylidene fluoride), aromatic polyamides, polyethylene naphthalenate, polyvinyl alcohol) and preferably ethylene-vinyl-alcohol copolymers and combinations and blends thereof ([0049]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Stinchcomb et al.  is that Stinchcomb et al.  do not expressly teach permeable support, denatonium benzoate, tackifiers terpene resin, polyester or polyurethane permeable support; polyamide coating on impermeable support. This deficiency in Stinchcomb et al. is cured by the teachings of Mason, Kim et al., Chang et al., Okada et al., R. Douglass and Nugent et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stinchcomb et al., as suggested by Mason, Kim et al., Chang et al., Okada et al., R. Douglass and Nugent et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace permeable backing for impermeable backing because this is simple substitution of one backing for another to obtain predictable results. MPEP 2143 states, it is prima facie obviousness  a permeable backing for transdermal patch, and Kim et al. teaches both permeable backing and impermeable patch suitable for transdermal patch, it is obvious for one of ordinary skill in the art to replace permeable backing for impermeable backing and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have denatonium benzoate and tackifiers terpene resin in patch, polyester or polyurethane permeable support, polyamide coating on impermeable support because they are suitable for transdermal delivery in patch. MPEP 2144.07. Under guidance from Chang et al. teaching bitter agent denatonium benzoate for reduced abuse potential, Okada et al. teaching tackifier terpene resin in patch, R. Douglass teaching polyester or polyurethane permeable support; and Nugent et al. teaching polyamide coating on impermeable support; it is obvious for one for ordinary skill in the art to have denatonium benzoate and tackifiers terpene resin in patch, polyester or polyurethane permeable support, polyamide coating on impermeable support and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Response to Declaration:
The Declaration under 37 CFR 1.132 filed 01/26/2022 is insufficient to overcome the rejection of claims 1-12 based upon Stinchcomb et al. (US20090246265) in view of Feldkamp et al. (US20080003273), Mason (US20030082225) and Kim et al. (US5505956) as set forth in the last Office action because:  
Applicants argue about criticality of the range and unexpected results. 
In response to this argument: This is not persuasive. MPEP 716.02 (d), Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Regarding criticality of range of over 15%, MPEP 716.02 (d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). These data are not sufficient at least for the following two reasons. Firstly, those data in declaration is not commensurate in scope with the claim. Those data in declaration has certain percentage of ethyl acetate, however, ethyl acetate can be from 0.1 to 25%. Secondly, applicants do not have sufficient number of tests both inside and outside the .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to argument:
Applicants argue that those of skill in the art would not have found it obvious to optimize the amount of n-heptane within the solvent in the claimed patch preparation
As discussed on the record, there is no motivation to combine ethyl acetate and n-heptane as a solvent, or to vary the content of n-heptane within the solvent.
Further, while KSR suggests that result-effective variable not the only motivation to
experiment, the MPEP and In re Aller explicitly state that only result effective variables can be optimized. Experimentation to reach another workable product or process is not the same as optimizing a variable within a given process or product. Thus, the citation of KSR is not applicable in the instant case. Consequently, even if arguendo, one attempted to use both ethyl acetate and n-heptane as a solvent (which Applicant does not concede) it would not have been obvious to one of ordinary skill in the art to optimize the amount of n-heptane within the claimed solvent.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, One of ordinary skill in the art would have been motivated to include heptane together with ethyl acetate as penetration enhancer because heptane is suggested as suitable penetration enhancer as suggested by Feldkamp et al.; and  one prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to include heptane together with ethyl acetate as penetration enhancer and produce instant claimed invention with reasonable expectation of success. Since prior arts teach the mixture of heptane and ethyl acetate as penetration enhancer, and one or more penetration enhancer at amount of 0.1% to about 15% by weight of the composition, therefore, each of ethyl acetate and heptane can be 0.01% to 15 as long as the total amount is no more than 15%. Thus, the amount of heptane from 0.01% to 15% and  the total amount of heptane and ethyl acetate at about 0.1% to about 15% are obvious and overlapped with claimed amount of about 15% to 35% and about 8% to about 25%. Furthermore, the amount of penetration enhancer is adjustable and optimizable through routing experimentation or under prior art condition. MPEP 2144.05. Under guidance from Feldkamp et al. teaching the amount of penetration enhancer at 0.01% to about 25%, it is obvious for one of ordinary skill in the art to have 0.01% to about 25% of penetration enhancer with reasonable expectation of success. Regarding the argument about only result-effective variable can be optimized, it is argued that after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Thirdly, since Feldkamp et al. teaches heptane 

Applicants argue that criticality of the recited range from declaration.
In response to this argument: This is not persuasive. Since the declaration is fully addressed as not sufficient to overcome the 103 rejection, this argument based on the declaration is not sufficient to overcome the 103 rejection, either. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JIANFENG SONG/Primary Examiner, Art Unit 1613